 Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 1 of 51 Page ID #:2645



 1   Gerard P. Fox (SBN 151649)
      gfox@gerardfoxlaw.com
 2   Marina V. Bogorad (SBN 217524)
 3
      mbogorad@gerardfoxlaw.com
     Lauren M. Greene (SBN 271397)
 4    lgreene@gerardfoxlaw.com
     Gerard Fox Law P.C.
 5   1880 Century Park East, Suite 1410
     Los Angeles, CA 90067
 6   Telephone: (310) 441-0500
     Facsimile: (310) 441-4447
 7
     Attorneys for Plaintiff
 8
 9
10                         UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12
13    BMG RIGHTS MANAGEMENT                  Case No.: 2:18-cv-3723-VAP-JEM
      (US) LLC, a Delaware limited liability
14
      company,
15                                           DECLARATION OF ROBERT H.
16               Plaintiff,                  KOHN IN SUPPORT OF
                                             PLAINTIFF’S MOTION FOR
17    v.                                     SUMMARY JUDGMENT OR
18                                           PARTIAL SUMMARY JUDGMENT,
      GLOBAL EAGLE                           OR, ALTERNATIVELY, FOR AND
19    ENTERTAINMENT INC., a Delaware ORDER IDENTIFYING MATERIAL
20    corporation; INFLIGHT                  FACTS NOT GENUINELY IN
      PRODUCTIONS LTD, a UK private DISPUTE RE LIABILITY AND
21
      limited company; and DOES 1-10,        WILLFULNESS
22    inclusive,
23
                  Defendants.
24
25
26
27
28



       DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                             SUMMARY JUDGMENT
 Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 2 of 51 Page ID #:2646




 1                                                TABLE OF CONTENTS
 2   I. Expert’s Qualifications ........................................................................................1
 3
     II. Expert Assignment ..............................................................................................5
 4
     III. Summary of Expert Opinions ............................................................................ 6
 5
 6   IV. The Facts Considered, The Opinions Expressed Herein and the Basis and

 7   Reasons for them........................................................................................................7
 8            A. Facts Considered .......................................................................................7
 9            B. Licenses Under Copyright Required by IFP ............................................. 9
10
                       1. Musical Work Licenses .................................................................11
11
                                a.        Server Copy Licenses......................................................11
12
                                b.        Distribution or Importation Licenses .............................14
13
                                c.        Public Performance Licenses .........................................15
14
                                d.        Typical Terms of In-Flight Licenses for Musical Works 17
15
                       2. Sound Recording Licenses ............................................................19
16
                                a.        Master Use Licenses .......................................................19
17
                                b.        Distribution or Importation Licenses .............................20
18
                                c.        Public Performance Licenses .........................................20
19
                                d.        Typical Terms of In-Flight Licenses for Sound Recordings
20
                                           ........................................................................................22
21
                       3. Cover Art Licenses........................................................................23
22
              C. IFP’s Overseas Licenses Are Not Applicable in the U.S. .......................23
23
              D. Trier of Fact Could Find Infringement Was Willful ...............................24
24
25
     IV. Response to Mr. Smith’s Report.......................................................................27

26            A. IFP Could Not Have Reasonably Relied on License Agreements from
27                 Rights Organizations Outside of the United States to Permit IFP to
28

                                                            -i-
 Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 3 of 51 Page ID #:2647




 1           Reproduce, Distribute or Publicly Perform BMG’s Copyrighted Works
 2           Inside the U.S. .........................................................................................27
 3              1. The foreign agreements Mr. Smith cites that purportedly permit the
 4                    public performance of BMG’s copyrighted works (i) do not permit
 5                    IFP to publicly perform such works outside the territory covered by
 6                    such licenses and (ii) do not permit IFP to reproduce or distribute
 7                    such works anywhere in the world................................................31
 8              2. The foreign agreements Mr. Smith cites that purportedly permit the
 9                    reproduction and distribution of BMG’s copyrighted works (i) do
10                    not, in fact, permit IFP to reproduce or distribute such works outside
11                    the territory covered by such licenses and (ii) do not, in fact, permit
12                    IFP to publicly perform such works anywhere in the world......... 32
13              3. The foreign agreements Mr. Smith cites that purportedly permit the
14                    reproduction, distribution, or public performance of BMG’s
15                    musical works do not, in fact, permit IFP to reproduce, distribute,
16                    or publicly perform any of BMG’s copyrighted sound recordings
17                    anywhere in the world, ..................................................................34
18              4. The foreign agreements Mr. Smith cites that purportedly permit the
19                    reproduction, distribution, or public performance of BMG’s sound
20                    recordings do not, in fact, permit IFP to reproduce, distribute, or
21                    publicly perform any of BMG’s copyrighted musical works
22                    anywhere in the world. ..................................................................36
23              5. The foreign agreements Mr. Smith cites that purportedly permit the
24                    reproduction, distribution, or public performance of BMG’s
25                    copyrighted works outside of the United States does not include a
26                    license to import any such works into the United States. ............. 37
27
28

                                                    -ii-
 Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 4 of 51 Page ID #:2648




 1          B. That an Airline May Have Breached its Agreement with IFP by Failing to
 2               Procure a Public Performance License Does Not Absolve IFP of its
 3               Liability for Copyright Infringement. .....................................................38
 4          C.
 5
 6                              ...............................................................................................39
 7          D. If IFP Had Wished to Ensure Compliance with U.S. Copyright Law, It
 8               Could Simply Have Withheld the Use of BMG’s Songs and Recordings
 9               Until It Obtained the Required Licenses .................................................40
10
     V. Response to Mr. Torremans’s Expert Rebuttal Report ......................................41
11
            A. Whether IFP Reproduced Phonorecords of BMG’s Works “from 2014 to
12
                 the present” Solely Outside of the United States Is a Question of Fact; IFP
13
                 Is Not Refuting BMG’s Allegation that IFP Did Reproduce Phonorecords
14
                 of BMG’s Works Inside the United States Prior to 2014........................42
15
16          B. Whether Procuring a Public Performance License Was the Responsibility
17               of IFP’s Airline Clients Is Irrelevant Except Insofar as IFP May Have An
18               Action Against Its Clients for Failing to Do So. .....................................43
19          C. IFP Required a License to Import BMG’s Works into the United States,
20               Even if During the Relevant Period (i) All of IFP’s Reproduction of
21               BMG’s Copyrighted Works Occurred Outside of the United States and (ii)
22               IFP had Procured All Necessary Valid Licenses to Publicly Perform Such
23               Works in the United States. .....................................................................44
24
25
26
27
28

                                                       -iii-
 Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 5 of 51 Page ID #:2649



 1          Pursuant to 28 U.S.C. § 1746, I, Bob Kohn, declare as follows:
 2          1.      I am over 18 years old and competent to testify to these matters.
 3                                     I. Expert’s Qualifications
 4          2.      I am an attorney licensed to practice in California and before the Second
 5   Circuit Court of Appeals. My expertise includes business customs and practices within
 6   the music publishing, recording and entertainment industries, particularly with respect
 7   to the acquisition and licensing of rights in musical compositions and sound
 8   recordings, and the customs and practices observed in connection with such
 9   transactions. I have an LL.M degree from Columbia Law School, earning highest
10   honors (James Kent Scholar), where I also was a Visiting Scholar, conducting
11   independent academic research, auditing classes, and attending seminars including
12   those which concerned advanced issues in copyright and music law (2016-2017).
13          3.      I am the author of Kohn On Music Licensing¸ 5th Edition (Wolters
14   Kluwer, 2019), a treatise of over 1,800 pages which, among other things, addresses
15   various types of publishing and recording agreements both domestically and
16   internationally, including music industry customs and practices concerning the
17   licensing of musical works and sound recordings for distribution and delivery in
18   physical and digital formats.
19          4.      Since the book’s first publication in 1992, I have written several updates,
20   released in 1996, 2002, 2010, and most recently, in 2019. In preparation for each new
21   edition, I attend conferences, provide expert testimony (including legislative and
22   regulatory guidance for the U.S. Copyright Office 1), and continually consult with
23   professionals from virtually every corner of the music industry who provide me with
24   information about evolving industry practices and licensing trends, some of which
25   they would be reluctant to share with industry colleagues for antitrust reasons. The 5th
26
27   1
       See, for example, “Copyright and the Music Marketplace: A Report of the Register of Copyrights,” U.S.
28   Copyright Office (February, 2015) (wherein Kohn On Music Licensing or this writer’s comments submitted
     to the Copyright Office was cited over 25 times in support of many changes later included in in the Music
     Modernization Act of 2018).
                                        -1-
         DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                               SUMMARY JUDGMENT
 Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 6 of 51 Page ID #:2650



 1   Edition of Kohn On Music Licensing, which updates customs and practices described
 2   in virtually every chapter, including a lengthy discussion of Music Modernization Act
 3   of 2018, was published in February, 2019.
 4         5.     Kohn On Music Licensing was cited by the U.S. Supreme Court in Eldred
 5   v. Ashcroft, 537 U.S. 186, fn. 21 (2003) for entertainment-industry business practices
 6   concerning the assignment of copyrights. It also was quoted at length in in Bridgeport
 7   Music v. Dimension Films, 410 F.3d 792, fn. 18 (6th Cir. 2005), concerning industry
 8   customs and practices in the use of digital samples of existing sound recordings in
 9   new sound recordings. In Woods v. Bourne Co., 60 F.3d 978 (2d Cir. 1995) and Boosey
10   & Hawkes Music Publishers, Ltd. v. Buena Vista Home Video, 145 F.3rd 481 (2d Cir.
11   1988), the treatise was cited for industry practices concerning performance rights
12   administered by ASCAP. In Fred Ahlert Music Corp. v. Warner/Chappell Music, Inc.
13   958 F.Supp. 170 (1997), aff’d 155 F.3d 17 (2d Cir. 1998), the book was cited with
14   approval regarding the interpretation of the scope of mechanical licenses issued by the
15   Harry Fox Agency.
16         6.     Upon graduating from Loyola Law School, Los Angeles in 1981, I
17   became an associate attorney for the Law Offices of Milton A. “Mickey” Rudin, who
18   represented, among others, Frank Sinatra, Liza Minelli, Cher, Steely Dan, Irvin Azoff,
19   Warner Bros. Music, Warner Bros. Publications, 20th Century Fox Studios, and other
20   entertainment industry clients. One of my responsibilities there was to participate in
21   the drafting of a new set of standard form music synchronization licenses for Warner
22   Bros. Music. I also licensed numerous musical works and sound recordings for our
23   motion picture producer clients, including Front Line Management, Inc., owned by
24   Irving Azoff, who co-produced the film Fast Times At Ridgemont High. I filed a
25   lawsuit on behalf of Frank Sinatra to enjoin the unauthorized use of his likeness in a
26   commercial advertisement. During that time, and for several years thereafter, I served
27   as an Associate Editor of the Entertainment Law Reporter.
28

                                      -2-
       DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                             SUMMARY JUDGMENT
 Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 7 of 51 Page ID #:2651



 1         7.     In 1998, I founded and became Chairman of EMusic.com, Inc.
 2   (NASDAQ: EMUS), a pioneering digital music download company which, in July,
 3   1998, began selling for 99 cents the permanent download of digital files containing
 4   sound recordings in the MP3 format. Serving as chief legal counsel for EMusic, I
 5   drafted and negotiated all of the early license agreements by which we eventually
 6   licensed nearly a million sound recordings and the musical works embodied in them
 7   from hundreds of independent record labels, and hundreds of major and independent
 8   music publishers, both directly and through the Harry Fox Agency. During that time,
 9   I made numerous presentations to representatives of the U.S. government, including
10   as the Federal Trade Commission, the Department of Justice, and members of the U.S.
11   Senate and House of Representatives, regarding emerging digital technologies
12   affecting the digital transmission and delivery of sound recordings and musical works.
13   I also testified before the European Union on the subject of music licensing for the
14   Internet, copyright protection, and cross-border transactions in digitally transmitted
15   music. EMusic was acquired by Universal Music Group in 2001.
16         8.     In 2005, I founded RoyaltyShare, Inc., a provider of revenue and royalty
17   processing services that assists record companies with discharging their royalty
18   obligations to recording artists, record producers, and music publishers.
19         9.     In 2002, I testified as an expert for Sony Music Entertainment regarding
20   the validity of a copyright in a musical work alleged to have been infringed by the
21   Dixie Chicks. Albert E Brumley & Sons, Inc. v. Sony Music Entertainment, Inc., Case
22   No. 3:00-cv-05110-RED (2000).
23         10.    In 2007, I testified before late Judge William C. Conner, Sr. on behalf of
24   ASCAP to inform the court on how musical works and sound recordings are used on
25   the Internet, including their use on services such as AOL, RealNetworks, and Yahoo!
26   See, United States v. ASCAP in the Matter of America Online, Inc., RealNetworks,
27   Inc., and Yahoo!, Inc., 559 F.Supp.2d 332 (2008).
28

                                      -3-
       DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                             SUMMARY JUDGMENT
 Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 8 of 51 Page ID #:2652



 1         11.    In 2009, I testified as an expert for Warner Music Group in Zappa v.
 2   Rykodisc, Inc., Case No. 08-CV-00396-WHP, a case involving the interpretation of
 3   an agreement regarding the sale of sound recordings.
 4         12.    In 2015, on behalf of the recording artist known as Jay-Z, I provided
 5   expert witness testimony on the language and purpose of several music license
 6   agreements in light of music industry practices. See, Fahmy v. Jay-Z (aka, Shawn
 7   Carter), et. al., Case No. 2:07-cv-05715-CAS (April 28, 2015).
 8         13.    In 2016, on behalf of Universal Music Group, I provided an expert
 9   witness report on the interpretation of the royalty provisions of an artist’s recording
10   agreement. Beckett v. Universal International Music B.V., Case No. CV 15-02153
11   (2016).
12         14.    In 2017, on behalf of recording artist Katy Perry, I provided a federal
13   court with an expert report on industry customs and practices concerning the scope of
14   live concert public performances licenses granted by ASCAP. See, Marcus Gray v.
15   Katy Perry, Case No. 2:15-cv-05642-CAS-JC Civil Minutes—General, Dkt# 246
16   (Apr. 3, 2017).
17         15.    In 2018, I testified as an expert on the interpretation of the terms of an
18   exclusive recording agreement between Universal Music Group and the recording
19   artist known as “50 Cent,” as well as industry practices concerning the use of the
20   name, voice and likeness of a recording artist in connection with the marketing and
21   distribution of sound recordings of other recording artists. Curtis James Jackson, III
22   (p/k/a/ 50 CENT) v. William Leonard Roberts, II (p/k/a/ RICK ROSS), Case No. 3:17-
23   cv-00550-WWE. (D. Conn.).
24         16.    Earlier this year, I submitted an expert report, a rebuttal expert report,
25   and an affidavit for several music publishers, including the songwriter/owners of the
26   musical works performed by Frankie Valli and the Four Seasons (e.g., Big Girls Don’t
27   Cry, Walk Like a Man, Sherry, etc.), regarding industry customs and practices
28   concerning the licensing of musical works for use on digital music service providers.

                                      -4-
       DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                             SUMMARY JUDGMENT
 Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 9 of 51 Page ID #:2653



 1   Robert Gaudio d/b/a Seasons Four Music, et. al. v. Spotify USA, Inc., Case No. 3:17-
 2   cv-01616, District Judge Jon Philips McCalla (Mid. Dist. Tenn., 2018).
 3         17.      Earlier this year, I was retained by the record company Universal Music
 4   Group in a case regarding the interpretation of various provisions of a record
 5   producer’s recording agreement. Overrated Productions, Inc. v. UMG Recordings,
 6   Inc., Case. No. 2:2019cv02899-RSWL (C. Distr. CA, Apr. 15, 2019).
 7         18.      I am the co-inventor of the patent for a means of tracking revenues and
 8   producing royalty statements arising from the exploitation of musical works and
 9   sound recordings. Web-based Royalty System and User Interface, Patent No. US
10   8,712825 (April 29, 2014).
11                                   II. Expert Assignment
12         19.      My assignment in this matter was to help supplement the record with
13   music industry customs and practices concerning the licensing of musical works and
14   sound recordings for reproduction, distribution, and public performance in connection
15   with in-flight listening by passengers traveling on commercial airlines. Specifically,
16   I’ve been asked to opine on at least the following:
17         • The kinds of music services offered by the Defendants
18         • The kinds of licenses required by Defendants to operate its music services
19         • Music industry customs and practices in procuring the licenses required to
20               operate such services
21         • Whether the policies and practices chosen by Defendants to procure the
22               required reproduction licenses conformed to industry practices and the law
23         20.      To that end, I prepared and submitted in this matter an expert report dated
24   May 7, 2019 (“Kohn Report”) and a rebuttal expert report dated May 21, 2019 (“Kohn
25   Rebuttal Report”). A true and exact copy of the Kohn Report is attached hereto as
26   Exhibit 1 and a true and correct copy of the Kohn Rebuttal Report is attached hereto
27   as Exhibit 2. In addition, I was asked to assess and respond to defendants’ expert
28   reports of Mr. Jeremy Smith submitted on May 7, 2019 (“Smith Report”) attached as

                                      -5-
       DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                             SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 10 of 51 Page ID #:2654



 1   Exhibit 50 to the Declaration of Lauren Greene (“Greene Decl.”) and of Mr. Paul Leo
 2   Carl Torremans submitted on May 21, 2019 (“Torremans Report”) Greene Decl.
 3   Exhibit 42.
 4         21.     In preparing my reports, I relied on music industry standards concerning
 5   the licensing of musical works and sound recordings, as well as my education,
 6   training, and personal experience in representing music publishers, record companies,
 7   TV & film producers and studios and others, as well as in founding and operating a
 8   music service provider.
 9                             III. Summary of Expert Opinions
10         22.     In the sections below, I summarize the kinds of licenses that an in-flight
11   music service provider would require with respect to sound recordings and musical
12   works to engage in its commercial activities.
13         23.     Owing to the divisibility of copyright, an in-flight music service provider
14   will require not only a reproduction license (e.g., server copy license) under the
15   copyright owner’s exclusive right of reproduction (§106(1)) and a public performance
16   license under the copyright owner’s exclusive right of public performance (§106(4)
17   or (6)), but also a distribution license under the copyright owner’s exclusive right of
18   distribution (§106(3)). Importing copies or phonorecords into the United States
19   without authorization of the copyright owner, even where such copies or phonorecords
20   were lawfully reproduced overseas, is an infringement of the copyright owner’s
21   exclusive right of distribution, actionable under Section 501. 17 U.S.C. §602(a)(1)
22   and (2). Each of these acts (e.g., reproduction, public performance, importation or
23   distribution) requires a separate license, which may be administered directly by the
24   copyright owner or by various agents under its authority, and the fact that a licensee
25   is licensed to do one of these acts does not automatically mean the licensee is
26   authorized to do another.
27         24.     Thus, for example, a license to publicly perform musical works does not
28   include a include a license to either reproduce or distribute the works, nor does it

                                      -6-
       DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                             SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 11 of 51 Page ID #:2655



 1   include a license to do anything with respect to the sound recordings embodying such
 2   musical works. Indeed, public performances licenses will typically expressly state that
 3   no reproduction or distribution license is included with the public performance
 4   license.
 5                                                                                  IFP has
 6   not produced any license that would authorize it to import into the United States any
 7   of BMG’s works at issue in this matter. Greene Decl. Ex. 2 at 190-91.
 8         25.    The record in this matter is replete with evidence showing that IFP
 9   knowingly infringed copyrighted musical works and sound recordings over a period
10   of years by reproducing, publicly performing, distributing, or importing such works
11   and that a trier of fact could reasonably determine that IFP consciously and repeatedly
12   made business decisions to continue its unauthorized use of such works. IFP, in my
13   view, could not demonstrate to a trier of fact that it believed its use of BMG’s works
14   were authorized. On the contrary, the record demonstrates IFP knew it was were
15   operating without the required licenses. Meanwhile, the unauthorized use of BMG’s
16   works helped IFP generate revenues from the airlines. Under these circumstances, a
17   trier of act could certainly find IFP’s infringement was willful.
18      IV. The Facts Considered, The Opinions Expressed Herein, and the
19                            Basis and Reasons for them
20         A.     Facts Considered
21         26.    Plaintiff BMG Rights Management (US), LLC (hereinafter “BMG”) is a
22   record company and music publishing company that owns or controls the rights to
23   thousands of sound recordings and musical works. It holds copyrights in and to the
24   sound recordings and musical works listed in the exhibits to the Complaint in this
25   matter and produced during discovery.
26         27.    It is my understanding that Defendants Global Eagle Entertainment, Inc.
27   and Inflight Productions Ltd Limited Company (collectively, “IFP”) create and offer
28   programs of musical works and sound recordings for in-flight listening by passengers

                                      -7-
       DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                             SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 12 of 51 Page ID #:2656



 1   traveling on commercial airlines. It is my understanding that IFP creates both (a)
 2   radio-like programs (e.g., including channels that contain playlists of discrete genres
 3   of music) accessible by passengers through airplane armrests, and (b) audio-on-
 4   demand programs that offer passengers a form of interactivity (e.g., the ability to
 5   pause, fast forward, rewind, rearrange, and otherwise manipulate music tracks) using
 6   seatback touchscreen panels. IFP’s radio-like programing may also include providing
 7   pre-programmed background for performance on aircraft during passenger boarding
 8   and prior to take-off, and after landing and during disembarkation. IFP may also
 9   reproduce and publicly display images or artwork associated with the recording artists
10   of the recordings being made available as part of the service. See, UMG Recordings
11   v. Global Eagle, No. 13-cv-3466 (C.D. Cal., Mar. 31, 2016, adopted as final ruling on
12   Apr. 20, 2016). Though the sound recordings in the UMG matter are not likely to be
13   the same as any of those in the present matter, some of the sound recordings at issue
14   in the UMG matter may embody one or more of the musical works at issue in the
15   present matter.
16         28.    I understand that IFP acquired the musical recordings for these uses in
17   either physical CD or digital permanent download form and copied each track to a
18   computer hard drive. Id.
19
20
21
22
23
24
25
26
27
28

                                      -8-
       DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                             SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 13 of 51 Page ID #:2657



 1          29.     I understand that IFP is not alleged in this matter to have engaged in the
 2   reproduction or public performance of audiovisual works containing BMG’s
 3   copyrighted musical works or sound recordings, but should I learn it had done so, I
 4   reserve the right to supplement the opinions below.
 5          30.     I also considered the facts or data set forth in the Kohn Expert Report,
 6   the Kohn Rebuttal Report, and set forth below, and any exhibits attached hereto. I
 7   also reviewed and considered every license produced by Defendants in this case.
 8          B.      Licenses Under Copyright Required by IFP
 9          31.     A provider of an in-flight music service will require licenses from those
10   who control the copyrights in the sound recordings 2 to be offered by the service and
11   any musical works 3 embodied in those recordings. A license to reproduce and publicly
12   display any copyrighted images or artwork (“Cover Art”) associated with such
13   recordings will also be required.
14          32.     Owing to the divisibility of copyright, an in-flight music service provider
15   will require various forms of licenses to exercise one or more of a copyrighted owners
16   exclusive rights under copyright, often divided up and licensed separately to achieve
17   the public purposes for which copyright has been recognized. To that end, Section 106
18
     2
19     A sound recording is a work that results “from the fixation of a series of musical, spoken, or other
     sounds, but not including the sounds accompanying a motion picture or other audiovisual work,
20   regardless of the nature of the material objects, such as disks, tapes, or other phonorecords, in which
     they are embodied.” 17 U.S.C. §101. Thus, a sound recording is an audio-only work and one that is
21   that is separate from any musical or literary work that may be embodied in it. A sound recording
22   may be distributed by means of phonorecords (defined below), digitally transmitted by means of
     digital phonorecord deliveries (defined below) and other forms of digital audio transmissions, or
23   otherwise transmitted, as by terrestrial analog broadcast.
24
     3
      The term musical work is not defined by the Copyright Act, but is generally understood to mean a
25   song (i.e., a short poem or set of words set to music) or an instrumental composition containing one
     or more organizational elements, such as melody, chord progression, and rhythm or beat. In the
26
     music industry, the terms musical work, musical composition, and song are often used
27   synonymously. A sound recording embodying a musical work is considered a derivative work of
     such musical work. Musical works may be reproduced in copies or phonorecords.
28

                                        -9-
         DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                               SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 14 of 51 Page ID #:2658



 1   of the Copyright Act gives the copyright owners several exclusive rights, including
 2   the exclusive right to reproduce the work in copies4 and phonorecords5 (17 U.S.C.
 3   §106(1)), to prepare derivative works (§106(2)), to distribute the work in copies or
 4   phonorecords (§106(3)), to perform the work publicly (§106(4), and to display the
 5   work publicly (§106(4)). In the case of sound recordings, in the United States a
 6   copyright owner’s exclusive right to perform the recording publicly is limited to
 7   public performances that are by means of a digital audio transmission. (§106(6)).
 8          33.     In addition, a copyright owner has the exclusive right to import copies
 9   and phonorecords of its copyrighted works into the United States. 17 U.S.C.
10   §602(a)(1) and (2). The importation of such a work into the United States, whether
11   lawfully or unlawfully reproduced or acquired outside of the United States, is an
12   infringement of the copyright owners’ exclusive right to distribute copies or
13   phonorecords under Section 106, actionable under Section 501. Id.
14          34.     Due to this divisibility of copyright, each of these acts may require a
15   separate license, which may be administered directly by the copyright owner or by
16
17   4
       The term copies means “material objects, other than phonorecords, in which a work is fixed by any
18   method now known or later developed, and from which the work can be perceived, reproduced, or
     otherwise communicated, either directly or with the aid of a machine or device. The term ‘copies’
19   includes the material object, other than a phonorecord, in which the work is first fixed.” 17 U.S.C.
20   §101.

21   5
       The term phonorecords means “material objects in which sounds, other than those accompanying
22   a motion picture or other audiovisual work, are fixed by any method now known or later developed,
     and from which the sounds can be perceived, reproduced, or otherwise communicated, either directly
23   or with the aid of a machine or device. The term phonorecord includes the material object in which
     the sounds are first fixed. 17 U.S.C. §101.
24
25   Thus, material objects—e.g., vinyl album, tape, compact disk, hard disk, flash memory—in which
     musical works may be reproduced, as embodied in a sound recording, are phonorecords. All other
26
     material objects in which musical works may be reproduced, other than as embodied in a sound
27   recording—e.g., printed paper, audiovisual works recorded on laser disks, hard disks, or flash
     memory—are copies.
28

                                        -10-
         DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                               SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 15 of 51 Page ID #:2659



 1   various agents under its authority, and the fact that a licensee is licensed to do one of
 2   these acts does not automatically mean the licensee is authorized to do another.
 3   1.     Musical Work Licenses
 4          35.     Musical works are protectable as copyrighted works of authorship under
 5   the Copyright Act. 17 U.S.C §102(a)(2). With respect to musical works, in-flight
 6   music services will require three basic forms of licenses: (a) a license to reproduce
 7   copies to facilitate the public performance of the musical works (i.e., server copy
 8   license) to the passengers on a commercial aircraft, (b) a license to distribute or import
 9   copies or phonorecords of the musical work for such purpose, and (c) a license to
10   perform the works publicly (i.e., public performance license) for such purpose.6 The
11   first is a license required under the authority of the copyright owner’s exclusive right
12   to reproduce the work in copies and phonorecords (17 U.S.C. §106(1)). The second is
13   required under the authority of the copyright owner’s exclusive right to distribute
14   copies or phonorecords of the work (§106(3)) or import copies or phonorecords
15   thereof (§602(a)(1)). The third is required under the copyright owner’s exclusive right
16   of public performance (§106(5)) or, in the case of sound recordings, right of public
17   performance by means of digital audio transmission (§106(6)).
18                      a. Server Copy Licenses
19          36.     It is undisputed that IFP reproduces BMG’s copyrighted musical works
20   in the course of making server copies used to facilitate public performances on
21   aircraft. A server copy (or more appropriately, server phonorecord) of a sound
22   recording embodying a musical work is a phonorecord that is made, not for
23   distribution for private use, but for some other purpose, such as to facilitate a public
24   performance, broadcast, or digital transmission, such as an interactive stream, limited
25   download, or permanent download. (Traditionally, copies reproduced not for
26
     6
      What licenses are required for in-flight use of music on commercial airliners has been no secret. A
27   section entitled “Transcriptions for In-Flight Use on Airlines” has been included in every edition of
     Kohn On Music Licensing since the book was first published in 1992. See, A. Kohn & B. Kohn, The
28
     Art of Music Licensing, Chapter 8 on Electrical Transcription Licenses at 344 (Prentice-Hall Law &
     Business, 1992).
                                                      -11-
        DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                                           SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 16 of 51 Page ID #:2660



 1   distribution to the public for private use, but to facilitate a broadcast or other
 2   transmission, were called electrical transcriptions. With advent of digital
 3   reproduction, where copies of musical works began to be reproduced on “computer
 4   servers,” these copies are now generally known as “server copies”).7 Because IFP
 5   reproduces server copies for the commercial purpose of facilitating public
 6   performances, IFP requires a server copy license.8
 7           37.     Section 115 Compulsory License Provision Not Applicable. While the
 8   Copyright Act provides a copyright owner with various exclusive rights under
 9   copyright (e.g., reproduction, distribution, public performance), the Copyright Act
10   uses the principle of divisibility to recognize certain other distinctions important to
11   further the purpose served by the copyright interest. For example, the compulsory
12   license provision under Section 115 of the Act implicitly draws a distinction between
13   phonorecords made and distributed to the public for private use and those made for
14   other purposes, such as the commercial purpose of facilitating an analog broadcast
15   or digital audio transmission. Because IFP does not appear to be reproducing copies
16   of BMG’s musical works for the purpose of distributing those copies to the public for
17   private use, Section 115’s compulsory license provision does not apply. This means
18
19
     7
       See, generally, Kohn On Music Licensing, 5th Ed., Chapter 14 on “Licensing Music in Background
20   Music Services, Digital Jukeboxes, and Other Commercial Reproductions (Electrical Transcription
21   Licenses)” at 989-1009 (Wolters Kluwer, 2019). In the music industry, the terms electrical
     transcription, server copy, ephemeral recording, source file, and/or recording “master” or “stamper,”
22   are various terms used to describe a phonorecord used to facilitate either the duplication and
     distribution or digital delivery of musical works to the public for private use or to facilitate the public
23   performance, broadcast, or digital transmission thereof. The kinds of phonorecords in which server
24   copies are embodied are typically computer hard disks or other form of permanent computer memory
     that operate as “servers,” or devices that facilitate the serving or transmission of data, such as data
25   that comprises the digital representation of a sound recording.
26
     8
      The term server copy license, a form of electrical transcription license, permits another, under the
27   authority of a copyright owner of a musical work, to reproduce a sound recording embodying the
     musical work in a phonorecord that is not for distribution or digital delivery to the public for private
28
     use, but is for some other commercial purpose, such as to facilitate a performance, broadcast, digital
     delivery, or other kind of transmission. Id.
                                                     -12-
        DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                                          SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 17 of 51 Page ID #:2661



 1   that BMG could at no time be compelled to grant reproduction licenses for IFP’s acts
 2   of reproduction.
 3         38.    Server Copy Licensing is Well Established by Case Law. The need to
 4   secure a server copy license to make reproductions that facilitate a public performance
 5   has been well established by case law. In Rodgers & Hammerstein Org. v. UMG
 6   Recordings, Inc., 60 U.S.P.Q.2d (BNA) 1354, No. 00-Civ-9322 (JSM) (S.D.N.Y.,
 7   2001), the court held that server copies of sound recordings of musical works
 8   reproduced without authorization for purposes of facilitating interactive streaming
 9   constituted an infringement of the copyrights in the musical works embodied in those
10   recordings. Similarly, in UMG Recordings, Inc. v. MP3.com, Inc., 92 F. Supp. 2d 349
11   (S.D.N.Y. 2000), the court held that the unauthorized reproduction by MP3.com of
12   hundreds of thousands of server copies of sound recordings, embodying as many
13   copyrighted musical works, for the purpose of facilitating interactive streams without
14   authorization of the owners of the sound recording copyrights, constituted an
15   infringement of those copyrights, and were not a fair use thereof.
16         39.    Public Performances Licenses Do Not Authorize the Reproduction of the
17   Musical Works in Server Copies. Even if IFP secured a license to perform publicly the
18   BMG’s musical works in connection with its service, such as from ASCAP or BMI,
19   it would still require a separate server copy license to authorize its reproductions of
20   BMG’s copyrighted musical works. In accordance with music industry custom and
21   practice, the agreements under which IFP would procure public performance licenses
22   will typically be limited to the exercise of the copyright owner’s exclusive right of
23   public performance under Section 106(d) of the Copyright Act. The agreement will
24   not include a license to reproduce copies or phonorecords of the musical work for any
25   purpose.
26         40.    Indeed, such agreements typically make it abundantly clear that only a
27   license for the public performance, not for reproduction, is granted. For example, the
28   public performance license IFP procured                                          ,

                                      -13-
       DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                             SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 18 of 51 Page ID #:2662



 1
 2
 3
 4
 5         41.    Similarly, the public performance license
 6
 7
 8
 9
10
11
12
13                   b. Distribution or Importation Licenses
14         42.    As noted, the Copyright Act provides an owner of a musical work the
15   exclusive right to distribute copies or phonorecords of the work (17 U.S.C. §106(3))
16   or import copies or phonorecords of the work (§602(a)(1)). To do either act, one
17   would require a license from the copyright owner. The Copyright Act provides for an
18   exception where the importation is for the “private use” of the importer or is “by any
19   person arriving from outside of the United States or departing from the United States
20   with respect to copies or phonorecords forming part of such person’s personal
21   baggage.” 17 U.S.C. §602(3)(B).
22         43.    It is clear, however, that IFP’s use does not fall within such exception.
23   The phonorecords were being used for the commercial use of facilitating its business
24   of providing in-flight entertainment for passengers on commercial aircraft entering
25   and leaving the United States. To that end, it was importing copies or phonorecords
26   of copyrighted musical works and sound recordings into the U.S. and exporting them
27   to locations outside of the United States and, it appears IFP has been engaging in such
28   activity without authorization from such copyright owners.

                                      -14-
       DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                             SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 19 of 51 Page ID #:2663



 1                     c. Public Performance Licenses
 2          44.    To offer performances of copyrighted musical works on commercial
 3   aircraft for listening by passengers, IFP requires a public performance license (under
 4   the authority of the music copyright owner’s exclusive right to perform the work
 5   publicly). This is because the service facilitates the rendering or playing 9 of the
 6   musical works while the transmission or stream of its recording is being
 7   communicated or delivered to the public by the means of a device or process.
 8          45.    “To perform . . . a work publicly means (1) to perform or display it at a
 9   place open to the public or at any place where a substantial number of persons outside
10   of a normal circle of a family and its social acquaintances is gathered; or (2) to transmit
11   or otherwise communicate a performance…of the work…to the public, by means of
12   any device or process, whether the members of the public capable of receiving the
13   performance or display receive it in the same place or in separate places and at the
14   same time or at different times.” 17 U.S.C. §101.
15          46.    When an airline or inflight music service performs a musical work by
16   broadcast over its loudspeaker system or in-seat speakers, it is doing so “at a place . .
17   . where a substantial number of persons outside of a normal circle of a family and its
18   social acquaintances is gathered.” Where the musical work is transmitted on an
19   interactive or partially interactive basis, such as to a seatback touchscreen panel, it is
20   being to transmitted or otherwise communicated “to the public, by means of any
21   device or process, whether the members of the public capable of receiving the
22   performance or display receive it in the same place or in separate places and at the
23   same time or at different times.” Either way, the performances of these musical works
24   aboard a commercial aircraft are being made publicly.
25          47.    Licenses to so publicly perform such musical works would be required
26   from each public performance organization (“PRO”) whose repertory was implicated
27
28   9
      “To perform a work means to recite, render, play, dance, or act it, either directly or by means of
     any device or process. . . .” 17 U.S.C. §101.
                                                   -15-
        DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                                           SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 20 of 51 Page ID #:2664



 1   by the performances facilitated by IFP (e.g., ASCAP, BMI, SESAC, GMR) or directly
 2   from the respective music copyright owners.
 3         48.      Because the actions of both the commercial airline company (e.g., United
 4   Airlines, American Airlines) and an in-flight music service company (e.g. IFP) are
 5   involved in the process of effecting public performances of musical works, it is the
 6   custom and practice of public performance rights organizations (“PROs”) to license
 7   one or the other. See, Marcus Gray v. Katy Perry, Case No. 2:15-cv-05642-CAS-JC
 8   Civil Minutes—General, Dkt# 246 at 14 (Apr. 3, 2017) (holding that a public
 9   performance license covers every person responsible for, or who otherwise
10   contributes to, publicly performing the works). Thus, if an in-flight music service is
11   providing audio content to an airline for its fleet of aircraft, then that service may
12   license public performances for that fleet. If an airline prefers to hold the performance
13   licenses, then the airline may license public performances directly from the PROs. For
14   example, BMI offers two performances licenses for these purposes: (a) for music
15   services, the BMI Aircraft Music Service Agreement and (b) for airlines, the BMI
16   Aircraft Agreement.
17         49.      If the airline chose to procure its own public performance licenses, then
18   the in-flight music service provider would only require a server copy license, which
19   license would customarily include an express license to distribute or import the copies
20   reproduced under the license, but such distribution or importation could lawfully
21   occur only within the territory authorized by the license. For example, IFP’s
22   application for a
23                                                            purportedly provided IFP with a
24   license to reproduce and distribute phonorecords of musical works in
25               , but such license was limited to the countries of                          .
26   Accordingly, under such license, while any phonorecords lawfully reproduced in
27
28

                                      -16-
       DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                             SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 21 of 51 Page ID #:2665



 1   the importation of such phonorecords into the United States without a valid import
 2   license would constitute infringement of the U.S. copyrights in such works. If the
 3   airline chose not to obtain the public performance license, the in-flight music service
 4   provider would need to procure both the server copy license, together with any
 5   associated distribution, exportation or importation licenses, and the public
 6   performance licenses, required for each applicable territory.
 7          50.   An airline may prefer to have the in-flight music provider procure the
 8   appropriate public performance licenses as part of the service it is providing to the
 9   airline.
10
11
12
13
14
15
16
17          51.   Even if IFP had procured a public performance license for the
18   performances of musical works provided to passengers, a license to reproduce copies
19   and phonorecords of the musical works, and to distribute or import them, would still
20   be required. As noted above, public performance licenses do not include reproduction
21   or distribution licenses. Indeed, they will often expressly state that no reproduction
22   or distribution license is included with the public performance license.
23
24                   d. Typical Terms of In-Flight Licenses for Musical Works
25          52.   Licenses required for in-flight use of musical works in the United States
26   are customarily licensed by two different types of sources: (a) the music publisher for
27   the reproduction (i.e., server copy) and/or distribution/importation licenses and (b) the
28   PROs for the public performance licenses.

                                       -17-
        DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                              SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 22 of 51 Page ID #:2666



 1         53.    Reproduction    and    Distribution/Importation    License.      For   the
 2   reproduction (i.e., server copy) and/or distribution/importation licenses, music
 3   publishers, or agents and administrators acting on their behalf, will customarily seek
 4   between 12-15% of the in-flight music service providers gross revenue, subject to
 5   monthly minimum fees based on the number of aircraft licensed and the type of
 6   service offering (e.g., (i) audio-only content, (ii) audiovisual content, (iii) boarding
 7   and disembarking use only). The license would have a term of two or three years with
 8   automatic renewal subject to termination by the publisher some time (e.g., 60 days)
 9   prior to the expiration of a renewal period. The territory of license may be limited to
10   the United States and its territories, though major music publishers may offer a
11   worldwide license.
12         54.    Public Performance License. For public performance licenses, the terms
13   may vary from PRO to PRO, but a PRO will typically charge a fee per aircraft covered
14   by the license. Again, the fee may vary depending upon the type of offering: (i) audio
15   only content, (ii) audiovisual content, (iii) boarding and disembarking use only.
16   Audio-only programing may range from $30 to $85 per aircraft, depending on the
17   number of seats on the aircraft (e.g., 100 or less, 101-200, 201-300, 300+). Where the
18   musical works are embodied in audiovisual works, the fee may range between $4 to
19   $12 per aircraft. Where audio-only programming is offered only during boarding and
20   disembarking, the fee may vary from $7 to $23 per aircraft, depending upon the
21   number of seats on the aircraft. The PRO requires periodic reports from the in-flight
22   music service provider or airline, as the case may be, including information necessary
23   to accurately calculate the fee. The license would be limited to the United States and
24   its territories. A public performance license would be required from the respective
25   PRO in each territory in which aircraft would arrive or depart with passengers. The
26   license would typically have a term of two or three years, renewable for one-year
27   periods unless cancelled by either party not less than 60 days prior to the end of any
28   contract year.

                                      -18-
       DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                             SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 23 of 51 Page ID #:2667



 1           55.   Sound Recording License Not Included. Neither a license to reproduce
 2   and distribute a musical work, nor a license to publicly perform a musical work, will
 3   normally authorize the reproduction, distribution, importation or public performance
 4   of any sound recording that may embody the musical work.
 5   2.      Sound Recording Licenses
 6           56.   Sound recordings fixed on or after February 15, 1972 may be protected
 7   as a copyrighted work of authorship under the Copyright Act. 17 U.S.C §102(a)(7).
 8   Sound recordings fixed prior to February 15, 1972 (“Pre-’72 recordings”) are
 9   protectable under state law. See, A&M Records, Inc. v. Heilman, 75 Cal. App. 3d 554,
10   560-61 (1977); Lone Ranger Television, Inc. v. Program Radio Corp., 740 F.2d 718,
11   725 (9th Cir. 1984).
12           57.   With respect to sound recordings, an in-flight music service provider will
13   require at least three forms of licenses: (a) a license to reproduce copies to facilitate
14   the public performance of the musical works (i.e., master use license), (b) a license to
15   distribute or import copies or phonorecords of the sound recording for such purpose,
16   and (c) a license to publicly perform the sound recording to the extent the copyright
17   owner has the exclusive right of public performance (i.e., in U.S., public performance
18   by means of digital audio transmission license). The provider may also require a
19   license to reproduce and display Cover Art relating to the recordings reproduced and
20   performed by the service.
21                    a. Master Use Licenses
22           58.   It is undisputed that IFP reproduces BMG’s copyrighted sound
23   recordings in the course of making server copies used to facilitate public performances
24   of those recordings on commercial aircraft. The commercial reproduction of sound
25   recordings is typically authorized in what is customarily known as a master use
26   license.
27           59.   Because IFP reproduces copies of BMG’s recordings for the commercial
28   purpose of facilitating public performances, IFP requires a master use license under

                                         -19-
          DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                                SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 24 of 51 Page ID #:2668



 1   the authority of the BMG’s exclusive right to reproduce the work in phonorecords.
 2   See, UMG Recordings, Inc. v. MP3.com, Inc., 92 F. Supp. 2d 349 (S.D.N.Y. 2000)
 3   (held, the unauthorized reproduction by MP3.com of hundreds of thousands of server
 4   copies of sound recordings for the purpose of facilitating interactive streams without
 5   authorization of the owners of the sound recording copyrights, constitute an
 6   infringement of those copyrights).
 7         60.    Master use licenses would be procured directly from the owners of the
 8   sound recordings, typically a record company. Like server copy licenses for musical
 9   works, these master use licenses are not subject to any compulsory license provisions.
10                   b. Distribution or Importation Licenses
11         61.    As noted, the Copyright Act provides an owner of a sound recording the
12   exclusive right to distribute copies or phonorecords of the recording (17 U.S.C.
13   §106(3)) or import copies or phonorecords of the recording (§602(a)(1)). (As noted,
14   similar rights are afforded under state law to owners of Pre-’72 sound recordings). To
15   do either act, one would require a license from the copyright owner of the sound
16   recording.
17
18
19                           It appears that it has been engaging in such activity without
20   authorization from BMG.
21                   c. Public Performance Licenses
22         62.    In the United States, the exclusive rights of a copyright owner to
23   authorize the public performance of a sound recording is limited to performing the
24   recording publicly by means of a digital audio transmission. 17 U.S.C. §106(6). Thus,
25   if the public performance is transmitted by analog means, the transmitter does not
26   require a license from the owner of the sound recording for the performance. In
27   addition, Section 114 of the Copyright Act provides for certain exemptions from
28   Section 106(6), one of which is an exemption for non-interactive digital audio

                                      -20-
       DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                             SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 25 of 51 Page ID #:2669



 1   “transmissions within a business establishment, confined to its premises or
 2   immediately surrounding vicinity.” 17 U.S.C. 114(1)(C)(iii). Owners of Pre-’72 sound
 3   recordings have similar rights under state law, except insofar as such rights may be
 4   exercised under the terms of the Music Modernization Act of 2018 as of the October
 5   11, 2018 effective date of such Act.
 6         63.    Accordingly, to the extent the audio-only transmissions within an aircraft
 7   are either analog transmissions or non-interactive digital transmissions confined to
 8   the interior of the aircraft, no public performance license would be required for such
 9   transmissions of sound recordings. Otherwise, a license to perform the sound
10   recordings publicly would be required. To the extent an interactive transmission
11   complies with Section 114’s statutory compulsory license provisions, the transmitter
12   may compel the sound recording owner to grant a statutory license under the terms
13   established by regulation. Such compliant transmissions are customarily administered
14   in the U.S. by SoundExchange. A licensee, however, may negotiate greater flexibility
15   in the frequency or interactivity of content offered by procuring such a license directly
16   from the applicable record companies.
17         64.    It is my understanding that IFP offers two kinds of audio-only programs
18   for in-flight listening on commercial airlines: (a) radio-like programs (e.g., including
19   channels that contain playlists of discrete genres of music) accessible by passengers
20   through airplane armrests or used as background music for boarding and landing, and
21   (b) audio-on-demand programs that offer passengers a form of interactivity (e.g., the
22   ability to pause, fast forward, rewind, rearrange, and otherwise manipulate music
23   tracks) using seatback touchscreen panels.
24         65.    With respect to the audio-only, radio-like programs, whether transmitted
25   on an analog or non-interactive digital basis (e.g., through on-board loudspeakers or
26   passenger seat armrests), no public performance license would be required for the
27   performances of the sound recordings. Otherwise, licenses would be required from
28   the sound recording owners or their representatives. As noted, with respect to audio-

                                      -21-
       DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                             SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 26 of 51 Page ID #:2670



 1   on demand programs, the music service provider would require a public performance
 2   license, either a statutory license administered by SoundExchange or negotiated
 3   license administered by the applicable record companies.
 4         66.    Even if IFP were not required to procure a public performance license
 5   for the performances of sound recordings provided to passengers, a license to
 6   reproduce copies and phonorecords of the sound recordings, and to distribute or
 7   import them, would still be required for each territory in which such activities occur.
 8                   d. Typical Terms of In-Flight Licenses for Sound Recordings
 9         67.    Unlike in-flight licenses for musical works, which are customarily
10   licensed by two sources, a music publisher for the reproduction license and a PRO for
11   the public performance license, licenses for the sound recordings are customarily
12   provided by one source, the record company or other owner of the sound recordings.
13   The record company would typically provide all the licenses an in-flight music service
14   would require from the record company with respect to its use of its sound recordings.
15   This would include the master use license, distribution and important license, and, to
16   the extent required, the public performance license, for each recording. The agreement
17   would also customarily include a license to use the Cover Art associated with the
18   sound recordings licensed, but they would not include a license to any musical works
19   underlying such recordings.
20         68.    Record companies would customarily demand an advance against
21   monthly fees that will depend upon the seating capacity of the aircraft, number of
22   aircraft, and the scope of the use (e.g., audio-only or audiovisual programmed
23   channels, background music for boarding and landing, the scope of interactivity
24   permitted), and the audio content selected for use, among other factors. The term of
25   agreements ranged from 18 months to two years, renewable but subject to cancelation
26   by the record company upon several months’ notice before the end of each renewal
27   period. They are typically made on a worldwide basis.
28

                                      -22-
       DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                             SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 27 of 51 Page ID #:2671



 1           69.   For example,
 2
 3
 4
 5
 6
 7
 8
 9
10
11   3.      Cover Art Licenses
12           70.   To the extent the music service provider desires to reproduce Cover Art
13   with the marketing or presentation of the sound recordings to passengers, the music
14   service provider will require a license to reproduce, publicly display, and distribute
15   (and import and export) such Cover Art. 17 U.S.C. §106(1), (3), (5); §602(a)(1). The
16   sound recording copyright owner typically owns or controls the administration of the
17   Cover Art and would customarily license the right to reproduce, distribute, and
18   publicly display Cover Art as part of a license to reproduce the sound recordings to
19   which the art is associated. To the extent IFP used Cover Art without authorization
20   from the copyright owners, they could be held to have infringed each of the copyrights
21   in such Cover Art (in addition to each sound recording and musical work).
22           C.    IFP’s Overseas Licenses Are Not Applicable in the U.S.
23           71.   It is the custom and practice of the music industry that the rights societies,
24   such as PROs and other licensing and collection agencies, limit the applicability of
25   the licenses they grant to the territory or territories in which they are authorized by the
26   copyright owners to operate.
27           72.   To the extent IFP contends that they had the right to reproduce, distribute,
28   and/or publicly perform musical works and sound recordings by virtue of licenses they

                                         -23-
          DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                                SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 28 of 51 Page ID #:2672



 1   may have received from organizations operating outside of the U.S.,
 2                                                   that contention would be misplaced.
 3   Licenses issued by such organizations are limited by practice to the reproduction,
 4   distribution, and/or public performance solely in specified territories outside the
 5   United States.
 6
 7
 8         73.    Accordingly, any public performances of the musical works in the United
 9   States would not be covered by any public performance license issued to IFP for
10   public performance outside the United States, such as in the European Economic Area.
11         74.    Likewise, any reproductions lawfully made outside of the United States
12   by license from overseas organizations could not be distributed within, or imported
13   into, the United States without the authority of the owner of copyright. See, 17 U.S.C.
14   §106(3); §602(a)(1).
15         D.     Trier of Fact Could Find Infringement Was Willful
16         75.    Where a court finds that an infringement was committed willfully, the
17   court in its discretion may increase the award of statutory damages to a sum of not
18   more than $150,000” for all infringements of any one work. See 17 U.S.C. §
19   504(c)(1)-(2). Enhanced statutory damages for willfulness are intended to “‘sanction
20   and vindicate the statutory policy' of discouraging [copyright] infringement,” Peer
21   Int'l Corp. v. Pausa Records, Inc., 909 F.2d 1332, 1337 (9th Cir. 1990) (quoting F.W.
22   Woolworth Co. v. Contemporary Arts, Inc., 344 U.S. 228, 233 (1952)), and “may be
23   necessary in a particular case to prove that it ‘costs less to obey the copyright laws
24   than to violate them,'” Wildlife Express Corp. v. Carol Wright Sales, Inc., 18 F.3d 502,
25   514 (7th Cir. 1994) (citation omitted).
26         76.    A plaintiff sustains its burden of proving willfulness “by showing [the]
27   defendant knew or should have known it infringed [the plaintiff's] copyrights. . . .
28   Willful does not mean malicious, rather, it means with knowledge, whether actual or

                                      -24-
       DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                             SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 29 of 51 Page ID #:2673



 1   constructive.” UMG Recordings, Inc. v. Disco Azteca Distribs., Inc., 446 F.Supp.2d
 2   1164, 1173 (E.D. Cal. 2006) (quoting Basic Books, Inc. v. Kinko's Graphics Corp.,
 3   758 F.Supp. 1522, 1543 (S.D.N.Y. 1991)); accord Peer Int'l, 909 F.2d at 1335.
 4   “Alternatively, willfulness is shown where ‘the defendant recklessly disregarded the
 5   possibility that its conduct represented infringement.'” Id. (citing Yurman Design, Inc.
 6   v. PAJ, Inc., 262 F.3d 101, 112 (2d Cir. 2001); Sega Enters. Ltd. v. MAPHIA, 948
 7   F.Supp. 923, 936 (N.D.Cal. 1996)).
 8         77.    Although the determination of willfulness generally requires an
 9   assessment of a party's state of mind and is ordinarily a question of fact reserved for
10   the jury, “where the relevant facts are admitted or otherwise undisputed, willfulness
11   can be appropriately resolved on summary judgment.” See id. (citing, among others,
12   Peer Int'l, 909 F.2d at 1335-36; Sega Enters., 948 F.Supp. at 936).
13         78.    The record is replete with evidence showing that IFP knowingly
14   infringed BMG’s copyrighted musical works and sound recordings over a period of
15   years and that IFP consciously and repeatedly made business decisions to continue its
16   unauthorized use of BMG’s works.
17         79.    In March, 2008, IFP hired the U.K.-based intellectual property consultant
18   Mark Isherwood to assess the legality of IFP's use of copyrighted music around the
19   world, including the U.S.
20
21
22
23
24         80.    By email dated April 23, 2009, Mr. Isherwood wrote to Mr. Taverner and
25   Mr. Borgeson, “From an IFP perspective no licences are in place in the US that we
26   have been able to identify.” Greene Decl., Ex. 9 at GEE0006348. Mr. Borgeson
27   responded, “Thank you for your response. We understand there are several ‘gray’
28   areas with U.S. licensing.” Id. at GEE0006347. Mr. Borgeson then asked whether Mr.

                                      -25-
       DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                             SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 30 of 51 Page ID #:2674



 1   Isherwood would be opposed to forwarding his email to Mr. Borgeson’s contact at
 2   United Airlines. Id. Mr. Taverner, in an obvious attempt to obstruct the dissemination
 3   of the information regarding IFP’s lack of licenses in the U.S., replied to Mr.
 4   Borgeson, “If Mark is ok about you forwarding it you should remove the bit about our
 5   license.” Id.
 6         81.
 7
 8
 9
10
11
12                                                            Nevertheless, IFP continued to
13   reproduce, distribute, import, and perform BMG’s musical works and sound
14   recordings in the U.S. without authorization.
15         82.       Indeed, on May 20, 2009, Mr. Borgeson specifically asked Mr. Taverner,
16   in light of the lack of licenses and the time Mr. Isherwood suggested it might take to
17   secure them, “what direction would you like us to pursue in regards to new and
18   existing business? Should we continue ‘as is’ for now. . . it would be great to get a
19   more clearer understanding of your position on the matter.” On May 22, 2009, Mr.
20   Borgeson got his answer from Gerard Shadrick of IFP: “[F]or now (right or wrong)
21   we are maintaining the current status quo.” Greene Decl., Ex. 15 at GEE0006247.
22   Indeed, IFP continued to exploit BMG’s musical works and sound recordings in the
23   U.S. without authorization.
24         83.       By May 2012, IFP still did not have in place the licenses they required to
25   operate in the U.S.
26
27
28                                                            Yet, IFP continued to reproduce,

                                      -26-
       DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                             SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 31 of 51 Page ID #:2675



 1   distribute, import, and perform BMG’s musical works and sound recordings in the
 2   U.S. without authorization.
 3
 4
 5                                                                           These decisions
 6   were made at the at the highest levels of its international management.
 7         84.       To refute evidence of willful infringement, a defendant must establish a
 8   good faith belief in the innocence of its conduct. Peer Int’l, 909 F.2d at 1336. IFP, in
 9   my view, could not demonstrate to a trier of fact that it believed its use of BMG’s
10   works were authorized. The record clearly demonstrates they knew they were
11   operating without the required licenses. Meanwhile, the unauthorized use of BMG’s
12   works were helping IFP generate revenues from the airlines. Under these
13   circumstances, a trier of act could certainly find IFP’s infringement was willful. And,
14   since the facts relevant to willfulness were admitted by IFP, or are otherwise
15   undisputed, willfulness can be appropriately resolved on summary judgment. Peer
16   Int'l, 909 F.2d at 1335-36; Sega Enters., 948 F.Supp. at 936.
17   IV. Response to Mr. Smith’s Report
18         85.       Nothing in the Smith Report has prompted me to change any of the
19   opinions I submitted in the Kohn Report dated May 7, 2019 (“Kohn Report”). I
20   respond to several of Mr. Smith’s salient opinions as follows.
21         A.        IFP Could Not Have Reasonably Relied on License Agreements from
22   Rights Organizations Outside of the United States to Permit IFP to Reproduce,
23   Distribute or Publicly Perform BMG’s Copyrighted Works Inside the U.S.
24         86.       Mr. Smith opines that:
25               •
26
27
28

                                      -27-
       DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                             SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 32 of 51 Page ID #:2676



 1
 2
 3               •
 4
 5
 6
 7
 8               •
 9
10
11
12         87.       Mr. Smith’s opinion fails because (a) the clear and unambiguous
13   language of each of the licenses upon which IFP purports to rely expressly preclude
14   the use of BMG’s copyrighted works in any manner outside the scope of such licenses,
15   (b) each of such licenses follow well established and well known music industry
16   customs and practices with respect to their limited scope and terms, and (c) IFP
17   appears to have been well aware of those customs and practices and, to the extent it
18   wasn’t, it should have been, given that a fundamental aspect of its business, and
19   significant benefit offered to its clients, is the clearance of the required licenses for
20   inflight use of musical works and sound recordings.
21         88.       The foreign licenses that Mr. Smith cites that purportedly permit the
22   public performance of BMG’s copyrighted works (i) do not, in fact, permit IFP to
23   publicly perform such works outside the territory covered by such licenses and (ii) do
24   not, in fact, permit IFP to reproduce or distribute such works anywhere in the world.
25   By the same token, the foreign licenses that Mr. Smith cites that purportedly permit
26   the reproduction and distribution of BMG’s copyrighted works (i) do not, in fact,
27   permit IFP to reproduce or distribute such works outside the territory covered by such
28

                                      -28-
       DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                             SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 33 of 51 Page ID #:2677



 1   licenses and (ii) do not, in fact, permit IFP to publicly perform such works anywhere
 2   in the world.
 3           89.     Moreover, any foreign licenses that Mr. Smith cites that purportedly
 4   permit the reproduction, distribution, or public performance of BMG’s musical works
 5   do not, in fact, permit IFP to reproduce, distribute, or publicly perform any of BMG’s
 6   copyrighted sound recordings anywhere in the world. By the same token, any foreign
 7   licenses that Mr. Smith cites that purportedly permit the reproduction, distribution, or
 8   public performance of BMG’s sound recordings do not, in fact, permit IFP to
 9   reproduce, distribute, or publicly perform any of BMG’s copyrighted musical works
10   anywhere in the world.
11           90.     Finally, any foreign licenses that Mr. Smith cites that purportedly permit
12   the reproduction, distribution, or public performance of BMG’s copyrighted works
13   outside of the United States do not, in fact, include a license to import any such works
14   into the United States.
15           91.     The limited scope and restrictions set forth in the foreign agreements
16   cited by Mr. Smith follow well-known industry customs and practices. For example,
17   a licensed granted by a performance rights organization (“PRO”) to publicly perform
18   a musical work will customarily not include a license to reproduce or distribute the
19   work. By the same token, a licensed granted by a mechanical rights collection society
20   to reproduce and distribute a musical work will customarily not include a license to
21   publicly perform the work. A license to perform a musical work inside of the licensed
22   territory does customarily not permit the performance of the work outside of the
23   licensed territory. And, a license to reproduce, distribute, and/or publicly perform a
24   sound recording will customarily not include a license to reproduce, distribute, and/or
25   publicly perform any musical work or works that may be embodied in that sound
26   recording.10
27
     10
      Production music libraries, which often control the rights to both the sound recordings and the
28
     musical works embodied in those recordings, may grant a license for the use of both the recording

                                         -29-
          DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                                SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 34 of 51 Page ID #:2678



 1          92.     Indeed, these well-established customs and practices were spelled out in
 2   lay terms in a brochure produced by IFP in this case entitled
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19          93.     Mr. Smith does not point to any evidence that IFP did, in fact, rely on its
20   foreign agreements to reproduce, distribute, or publicly perform BMG’s copyrighted
21   works. And, for the reasons set forth herein, any such reliance would not have been
22   reasonable.
23
24
25
     and the musical work, but the works in this case, and the works generally used for inflight music,
26   are of popular songs and recording artists, not production or “background” music. In some countries,
     especially those comprising smaller, specialized music markets, such as in the Middle East, the
27   functions of a record company and music publisher are often combined.
28

                                       -30-
        DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                              SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 35 of 51 Page ID #:2679



 1         1. The foreign agreements Mr. Smith cites that purportedly permit the
 2               public performance of BMG’s copyrighted works (i) do not permit
 3               IFP to publicly perform such works outside the territory covered by
 4               such licenses and (ii) do not permit IFP to reproduce or distribute
 5               such works anywhere in the world.
 6         94.      None of the agreements between IFP and performance rights
 7   organizations (PROs) outside of the United States permit the reproduction or
 8   distribution BMG’s musical works in (or import into) the United States. Nor could
 9   anyone entering into such an agreement have reasonably believed so.
10         95.      For example, Mr. Smith
11
12
13
14
15
16
17
18
19
20
21         96.      Moreover, it would be unreasonable for any such licensee to reasonably
22   believe it was authorized by            to publicly perform any of the musical works
23   otherwise licensed under the agreement.
24
25
26
27
28

                                      -31-
       DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                             SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 36 of 51 Page ID #:2680



 1         97.      No one entering into such an agreement could have reasonably believed
 2   it had a license to publicly perform the works,
 3
 4
 5
 6
 7
 8         98.      Thus, the        license was not only clear about what uses the license
 9   did cover and what it did not cover, but it also provided instruction to the licensee
10   about what additional, separate licenses it might require for its activities. A licensee
11   would have to be willfully blind to such language to believe that (i) it had a license to
12   publicly perform the works licensed solely for reproduction and that (ii) it did not need
13   to obtain a public performance license from each “                                     ”
14   in each “                  ” in which the works were to be performed.
15         99.      It strains credulity for IFP to now claim that it was unaware of these
16   territorial restrictions and that it would be reasonable to believe that licensing
17   copyrighted works for use in one territory would permit the use of the works in
18   another.
19         2. The foreign agreements Mr. Smith cites that purportedly permit the
20               reproduction and distribution of BMG’s copyrighted works (i) do not,
21               in fact, permit IFP to reproduce or distribute such works outside the
22               territory covered by such licenses and (ii) do not, in fact, permit IFP to
23               publicly perform such works anywhere in the world.
24         100. None of the agreements between IFP and mechanical rights reproduction
25   societies outside of the United States permit the public performance of BMG’s
26   musical works in the United States. Nor could anyone entering into such an agreement
27   have reasonably believed so.
28

                                      -32-
       DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                             SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 37 of 51 Page ID #:2681



 1         101. For example, IFP’s application for a
 2
 3
 4
 5
 6
 7
 8         102.
 9
10
11
12
13
14         103. It would defy common sense for a licensee to believe that it had a license
15   to publicly perform a work, given (i) the licensee had received a license from an entity
16   expressly stating that it controlled only the “                                ” in the
17   copyrighted work, (ii) that such entity stated expressly that the licensee had
18                ” to publicly perform the work anywhere at all, and (iii) that such entity
19   expressly stated that not only might a public performance license be separately
20   required, but identified from whom the licensee could obtain one.
21         104. By the same token, to the extent any license form             permitted IFP
22   to reproduce any of BMG’s musical works in copies or phonorecords and distribute
23   them, such reproduction and distribution would have been limited to the territory set
24   forth in the agreement, which in this case was                             . Anyone in
25   the business of licensing any kind of copyrighted works would understand that where
26   a license agreement specifies a territory within which the permission applies, that any
27   use outside of the territory would be outside the scope of the license and, therefore,
28   unauthorized by the license.

                                      -33-
       DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                             SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 38 of 51 Page ID #:2682



 1           105. Mr. Smith also refers to
 2
 3
 4
 5
 6
 7
 8
 9           106. In the face of such clear language, no licensee would reasonably believe
10   it had obtained a license to publicly perform the sound recordings anywhere, no less
11   than perform them in the United States.
12
13           3. The foreign agreements Mr. Smith cites that purportedly permit the
14               reproduction, distribution, or public performance of BMG’s musical
15               works do not, in fact, permit IFP to reproduce, distribute, or publicly
16               perform any of BMG’s copyrighted sound recordings anywhere in the
17               world,
18           107. None of the agreements between IFP and representatives of owners of
19   musical works (e.g., performance rights organizations or mechanical reproduction
20   collection societies) outside of the United States permit IFP to reproduce, distribute,
21   or publicly perform any of BMG’s copyrighted sound recordings anywhere in the
22   world. Nor could anyone entering into such an agreement have reasonably believed
23   they did.
24           108. Strangely, however, Mr. Smith opines that
25
26                                    11
                                           But, as discussed below, that is simply not the case.
27
     11
        Where MCPS/PRS differs from the U.S. is in MCPS/PRS’s representation of both the
28
     reproduction rights and public performance rights for musical works. MCPS/PRS does not, for the

                                         -34-
          DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                                SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 39 of 51 Page ID #:2683



 1   But to that false premise, he adds that
 2
 3
 4
 5           109. But under the agreement between
 6
 7
 8
 9
10
11
12
13
14           110. Moreover, in IFP’s application for a
15
16
17
18
19
20           111. Accordingly, it would not be reasonable for IFP to believe that any
21   license from                        , or other representatives of the musical works owned
22   by music publishers would include a license to the sound recordings of those works,
23
24   most part, represent sound recordings (except in the limited case of some production music libraries).
     In the U.S., public performance rights are represented by PROs, which remain separate entities from
25   mechanical rights reproduction societies, such as the Harry Fox Agency.
     12
26
27                          s noted, the musical works in this case, and the works customarily used for
     inflight music, are of popular songs performed and recorded by popular recording artists, not
28   “production” or “library” music.

                                         -35-
          DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                                SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 40 of 51 Page ID #:2684



 1   which are customarily owned by third party record companies, especially in the case
 2   of popular recordings of the kind typically programmed for inflight listening. 13
 3          4. The foreign agreements Mr. Smith cites that purportedly permit the
 4              reproduction, distribution, or public performance of BMG’s sound
 5              recordings do not, in fact, permit IFP to reproduce, distribute, or
 6              publicly perform any of BMG’s copyrighted musical works anywhere
 7              in the world.
 8          112. None of the agreements between IFP and a record company or sound
 9   recording representative (                                                            ) permit the
10   reproduction, distribution, or public performance of BMG’s musical works in the
11   United States or anywhere else in the world. Nor could anyone entering into such an
12   agreement have reasonably believed so.
13          113. For example, the
14
15
16
17
18
19
20
21
     13
        To the extent Mr. Smith refers to “reciprocal benefits,” he can only mean that a license from a
22
     PRO or mechanical reproduction rights society for the use of music in the PRO’s or society’s
23   authorized territory may include musical works that originated in other territories through reciprocal
     arrangements with the PRO’s or society’s counterparts overseas. But this only means that IFP could
24   use the music or recordings originated elsewhere in the local territory authorized by the PRO or
     society; IFP could not use the music or recordings in any other territory, including the originating
25
     territory, without the appropriate reproduction, performance, and/or import license covering such
26   territory. Accordingly, Mr. Smith’s statement that “It would seem the source music content, for the
     purpose of reproduction, had been addressed in the territory where Inflight Productions was based”
27   (Greene Decl., Ex. 50 (Smith Report) at 6) is completely in conflict with both the law of contracts
     and industry custom and practice that have evolved on the basis of such law. License agreements
28
     specify the territories in which the licensed activities are authorized to occur the territory in which
     the licensee is based is irrelevant for purposes of interpreting the scope of the license.
                                                       -36-
         DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                                            SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 41 of 51 Page ID #:2685



 1
 2
 3
 4
 5
 6
 7
 8
 9
10         5. The foreign agreements Mr. Smith cites that purportedly permit the
11            reproduction, distribution, or public performance of BMG’s
12            copyrighted works outside of the United States does not include a
13            license to import any such works into the United States.
14         114. None of the agreements between IFP and representatives of owners of
15   musical works or sound recordings outside of the United States permit IFP to import
16   copies of such works into the United States. Nor could anyone entering into such an
17   agreement have reasonably believed they did.
18         115. When a license to reproduce a copyrighted work includes a license to
19   import copies of the work to a county for such purpose, the license will customarily
20   expressly say so. For example,
21
22
23
24
25         116.
26
27
28

                                      -37-
       DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                             SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 42 of 51 Page ID #:2686



 1
 2
 3
 4         117.
 5
 6
 7
 8
 9
10
11         B.       That an Airline May Have Breached its Agreement with IFP by
12   Failing to Procure a Public Performance License Does Not Absolve IFP of its
13   Liability for Copyright Infringement.
14         118. In the course of offering his opinion, Mr. Smith made the following
15   statement:
16              •
17
18
19         119. Defendants cite at least two agreements with its airline clients purporting
20   to require the airline to procure its own public performance licenses for the inflight
21   performances of sound recordings musical works provided by IFP.
22
23
24
25
26
27
28

                                      -38-
       DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                             SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 43 of 51 Page ID #:2687



 1
 2
 3         120. As discussed in my Expert Report dated May 7, 2019, the commercial
 4   airline companies (e.g., United Airlines, American Airlines) and the in-flight music
 5   service companies that furnish the music (e.g. IFP) are both engaged in effecting
 6   public performances of musical works to passengers on an aircraft. See, Marcus Gray
 7   v. Katy Perry, Case No. 2:15-cv-05642-CAS-JC Civil Minutes—General, Dkt# 246
 8   at 14 (Apr. 3, 2017) (holding that a public performance license covers every person
 9   responsible for, or who otherwise contributes to, publicly performing the works). It is
10   the custom and practice of public performance rights organizations (“PROs”) to
11   license one or the other. Thus, if an in-flight music service is providing audio content
12   to an airline for its fleet of aircraft, then that service may license public performances
13   for that fleet. If an airline prefers to hold the performance licenses, then the airline
14   may license public performances directly from the PROs.
15         121. For example, BMI offers two performances licenses for these purposes:
16   (a) for music services, the BMI Aircraft Music Service Agreement and (b) for airlines,
17   the BMI Aircraft Agreement. If the airline chose not to obtain the public performance
18   license, the in-flight music service provider would need to procure both the server
19   copy license and the public performance licenses. That license is readily available
20   from PROs in each of the territories serviced by the aircraft.
21         122. Accordingly, regardless of whether IFP required its airline partners to
22   have public performance licenses in place, if the airline did not have one in place, then
23   both the airline and IFP would be engaging in the infringement of the copyright
24   owner’s exclusive right of public performance. The fact that an airline may have
25   breached its agreement with IFP does not absolve IFP of its liability for copyright
26   infringement.
27         C.     IFP’s Agreements with
28

                                      -39-
       DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                             SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 44 of 51 Page ID #:2688



 1
 2         123. In the course of offering his opinion, Mr. Smith also made the following
 3   statements:
 4              •
 5
 6
 7
 8              •
 9
10
11
12         124.
13
14                                                On June 20, 2016, a federal court in Los
15   Angeles held IFP liable for willfully infringing the copyrights of Universal Music.
16   See, UMG Recordings v. Global Eagle, No. 14-cv-3466 (C.D. Cal., Mar. 31, 2016,
17   adopted as final ruling on Apr. 20, 2016).
18
19
20
21
22         125. Given the timing, it would be perverse to believe that these agreements
23   were entered out of an innocent and admirable “desire to ensure full compliance.” On
24   the contrary, IFP was caught in the act of willful infringement and had no alternative
25   but to pay the piper for failing to comply with the copyright law. See, definition of
26   “piper,” Oxford Dictionary (“We will have to pay the piper, and the price tag is apt to
27   be a high one”).
28         D.       If IFP Had Wished to Ensure Compliance with U.S. Copyright Law,

                                      -40-
       DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                             SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 45 of 51 Page ID #:2689



 1   It Could Simply Have Withheld the Use of BMG’s Songs and Recordings Until
 2   It Obtained the Required Licenses
 3         126. If IFP truly desired “                              ” with the U.S. copyright
 4   law, it need only have abstained from the reproduction, distribution, importation and
 5   public performance of BMG’s works until it procured the required licenses to do so.
 6         127. Mr. Smith also opines:
 7             •
 8
 9
10         128. Mr. Smith does not identify the “                                   ” to which
11   he refers. If IFP truly adhered to “                                    ” it would have
12   included one of the most important security protocols to which a music service
13   provider could adhere: including in its metadata appropriate fields that indicate
14   whether the required licenses were in place for a song or recording it wished to
15   reproduce, distribute, import, and publicly perform in the United States.
16         129. It has become common practice for music service providers like IFP to
17   withhold the use of musical works and recordings for which valid licenses were not
18   in place. Even on a large scale involving millions of tracks, this can be accomplished
19   by controlling the metadata associated with such works, marking for reproduction,
20   distribution and performance only those songs and recordings for which valid licenses
21   had been procured. This has become the custom and practice of music service
22   providers who take seriously their obligations to respect the copyrights of works they
23   seek to exploit with their services. Certainly, given that inflight music services involve
24   the programming of just hundreds, not millions, of popular recordings, it should have
25   been a simple matter to track whether the appropriate licenses had been in place for
26   the songs and recordings IFP wished to deploy in its service.
27   V. Response to Mr. Torremans’s Expert Rebuttal Report
28

                                      -41-
       DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                             SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 46 of 51 Page ID #:2690



 1         130. Nothing in the Torremans Report has prompted me to change any of the
 2   opinions I submitted in the Kohn Report or Kohn Rebuttal Report. Insofar as I can
 3   tell, Mr. Torremans offers two primary opinions:
 4              •
 5
 6
 7
 8              •
 9
10
11
12         131. I will address each of these as follows, but, at the outset, it should be
13   pointed out that Mr. Torremans does not at all refute my contention that (i) IFP
14   required an import license for the importation of any copyrighted works into the
15   United States and (ii) since IFP has not produced such an import license and since its
16   own witness was not aware of any, it seems clear IFP never procured one.
17   Accordingly, without the required import license, the importation of BMG’s
18   copyrighted works would constitute an infringement of copyright.
19         A.       Whether IFP Reproduced Phonorecords of BMG’s Works “from
20   2014 to the present” Solely Outside of the United States Is a Question of Fact;
21   IFP Is Not Refuting BMG’s Allegation that IFP Did Reproduce Phonorecords of
22   BMG’s Works Inside the United States Prior to 2014.
23         132. Mr. Torremans stated that the Kohn Report
24
25                                                                                  But in
26   later in his report, Mr. Torremans
27                                                        Moreover, Mr. Torremans does
28

                                      -42-
       DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                             SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 47 of 51 Page ID #:2691



 1   not refute BMG’s allegation that that IFP did reproduce phonorecords of BMG’s
 2   sound recordings and musical works inside the United States prior to 2014.
 3         133.
 4
 5
 6
 7
 8
 9
10                                          Though the reproduction of the recordings and
11   songs may have been incidental to the listening of them for curation purposes, it has
12   been clear since at least as early as 2009 that interactive streaming of sound recordings
13   constitutes an incidental digital phonorecord delivery by or for the intended recipient
14   (as opposed to a digital phonorecord delivery in general). The Music Modernization
15   Act of 2018 eliminated the distinction between incidental and general digital
16   phonorecord deliveries and now defines “digital phonorecord deliveries” as including
17   interactive streams. 17 U.S.C. §115(e)(10) (post-2018 Act). Interactive streams made
18   without authorization is an infringement of the copyright owner’s exclusive right of
19   reproduction under Section 106(1).
20         134. Finally, the Kohn Report does, in fact, take into account the possibility
21   that IFP’s reproduction occurred outside of the United States in that, the Report makes
22   clear that, even if no reproduction of BMG’s works occurred inside the United States,
23   IFP would still require a license to import such reproductions into the United States
24   for the purpose of facilitating the distribution and/or public performances of such
25   works within the United States. Neither IFP nor Mr. Torremans has produced a single
26   import license that would have authorized the importation of BMG’s works into the
27   United States.
28         B.     Whether Procuring a Public Performance License Was the

                                      -43-
       DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                             SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 48 of 51 Page ID #:2692



 1   Responsibility of IFP’s Airline Clients Is Irrelevant Except Insofar as IFP May
 2   Have An Action Against Its Clients for Failing to Do So.
 3         135. As noted, Mr. Torremans
 4
 5
 6
 7      Yet, regardless of whether IFP required its airline partners to have public
 8   performance licenses in place, if the airline did not have one in place, then both the
 9   airline and IFP would be engaging in the infringement of the copyright owner’s
10   exclusive right of public performance. The fact that an airline may have breached its
11   agreement with IFP does not absolve IFP of its liability for copyright infringement.
12         136. In addition, even if IFP procured public performance licenses in the
13   United States covering all relevant timeframes in this matter, those public
14   performances licenses did not authorize the importation or distribution of BMG’s
15   copyrighted works into and within the United States.
16         C.     IFP Required a License to Import BMG’s Works into the United
17   States, Even if During the Relevant Period (i) All of IFP’s Reproduction of
18   BMG’s Copyrighted Works Occurred Outside of the United States and (ii) IFP
19   had Procured All Necessary Valid Licenses to Publicly Perform Such Works in
20   the United States.
21         137. As noted, owing to the divisibility of copyright, an in-flight music service
22   provider will require not only a reproduction license (e.g., server copy license) under
23   the copyright owner’s exclusive right of reproduction (§106(1)) and a public
24   performance license under the copyright owner’s exclusive right of public
25   performance (§106(4) or (6)), but also a distribution license under the copyright
26   owner’s exclusive right of distribution (§106(3)). Importing copies or phonorecords
27   into the United States without authorization of the copyright owner, even where the
28   reproduction of such copies or phonorecords was lawfully done overseas, is an

                                      -44-
       DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                             SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 49 of 51 Page ID #:2693



 1   infringement of the copyright owner’s exclusive right of distribution, actionable under
 2   Section 501. 17 U.S.C. §602(a)(1) and (2).
 3         138. As noted, due to the divisibility of copyright, each of these acts (e.g.,
 4   reproduction, public performance, importation or distribution) requires a separate
 5   license, which may be administered directly by the copyright owner or by various
 6   agents under its authority, and the fact that a licensee is licensed to do one of these
 7   acts does not automatically mean the licensee is authorized to do another.
 8         139. For example, even though IFP may have procured a valid license to
 9   reproduce phonorecords of BMG’s works outside of the United States and a valid
10   license to publicly perform BMG’s musical works inside the United States, it would
11   still require a license to import such reproductions for purposes of using the
12   phonorecords for inflight performance in the United States.
13         140. As noted, public performance licenses do not include reproduction or
14   distribution licenses. Indeed, they will often expressly state that no reproduction or
15   distribution license is included with the public performance license.
16
17
18
19
20
21
22
23         142. IFP’s 30(b)(6) witness, Mr. Jeff Borgeson,
24
25
26
27
28

                                      -45-
       DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                             SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 50 of 51 Page ID #:2694



 1
 2                                                                     .
 3         143. Moreover, Mr. Borgeson
 4
 5
 6         144. I understand that additional reports and depositions of experts and other
 7   witnesses may be conducted in this matter. I plan on reviewing their deposition
 8   transcripts when they become available and reserve the right to supplement or amend
 9   this declaration after such review. I also reserve the right to supplement or modify this
10   declaration and the opinions expressed based upon additional facts, documents, or
11   other materials that may be brought to my attention.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      -46-
       DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                             SUMMARY JUDGMENT
Case 2:18-cv-03723-VAP-JEM Document 81 Filed 06/17/19 Page 51 of 51 Page ID #:2695



 1      I declare under penalty of perjury of the laws of the United States that the foregoing
 2   is true and correct to the best of my ability and that this declaration was executed on
 3   the date set forth below in New York, NY.
 4                                              Respectfully submitted,
 5
 6   June 17, 2019
 7                                              ______________________________
 8   Date                                       Robert H. Kohn
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      -47-
       DECLARATION OF ROBERT H. KOHN IN SUPPORT OF PLAINTIFF’S MOTION FOR
                             SUMMARY JUDGMENT
